    Case 3:18-cv-00157-SDD-RLB   Document 71   10/30/19 Page 1 of 23




                UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF LOUISIANA

                                      :
MONIQUE ATTUSO, et al.,               :
               Plaintiff              :
vs.                                   : C.A. No.: 3:18-cv-00157-SDD-
OMEGA FLEX, INC., & AUDUBON           : RLB
PLUMBING, INC.                        :
               Defendants.            :
                                      :



       Plaintiff Republic Fire and Casualty Company’s Opposition
      to the Motion In Limine submitted by Defendant Omega Flex




                                  i
          Case 3:18-cv-00157-SDD-RLB                         Document 71            10/30/19 Page 2 of 23




                                               TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

I.       STATEMENT OF FACTS ..................................................................................................1

II.      LEGAL STANDARD FOR EXPERT TESTIMONY.........................................................6

III.     LEGAL ARGUMENT: THE OPINIONS OF THE INTEGRITY EXPERTS ARE
         BASED ON A RELIABLE METHODOLOGY AND ARE ADMISSIBLE ......................9

         1.        The Fire at the Attuso House would have occurred even if the CSST
                   had been directly bonded…………………………………………………………9

         2.        The CSST was properly bonded and grounded in accordance with applicable
                   codes and industry standards, and the Omega Flex instructions are confusing….14

CONCLUSION AND PRAYER ...................................................................................................18




                                                                ii
           Case 3:18-cv-00157-SDD-RLB                             Document 71               10/30/19 Page 3 of 23




                                                TABLE OF AUTHORITIES
Cases

Champeau v. Fruehauf Corp., 814 F.2d 1271, 1278 (8th Cir. 1987) ..............................................14

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) ............................6,7,8,13,18

Garcia v. BRK Brands, Inc., 266 F. Supp. 2d 566, 576 (Tex. S.D. 2003) .......................................7

Johnson v. Samsung Elecs. Am., Inc., 277 F.R.D. 161, 165-66 (E.D. La. 2011).............................8

Katzenmeier v. Blackpowder PRODS., 628 F.3d 948, 952 (8th Cir. 2010).....................................9

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 143 L. Ed. 2d 238, 119 S. Ct. 1167 (1999) ........6,7

Moore v. Ashland Chem., Inc., 151 F.3d 269, 275 (5th Cir. 1998) .................................................6

Newport Ltd. v. Sears, Roebuck & Co., 6 F.3d 1058, 1069 (5th Cir. 1993) ....................................9

Patterson v. F.W. Woolworth Co., 786 F.2d 874, 880 (8th Cir. 1986) ...........................................14

Shuck v. CNH Am., LLC, 498 F.3d 868, 874 (8th Cir. 2007) .........................................................12

Skidmore v. Precision Printing & Packaging, Inc., 188 F.3d 606, 618 (5th Cir. 1999)...................7

St. Martin v. Mobil Exploration & Producing U.S. Inc., 224 F.3d 402, 406-07 (5th Cir. 2000) ....7

Stahl v. Novartis Pharms. Corp., 283 F.3d 254, 265 (5th Cir. 2002), cert. denied, 537 U.S. 824,
123 S. Ct. 111, 154 L. Ed. 2d 34 (U.S. 2002) ................................................................................17

Travelers Prop. & Cas. Corp. v. GE, 150 F. Supp. 2d 360, 366 (D. Conn. 2001) ..........................8

United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir. 1996) .....................................9

Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir. 1987). .................................................9

Weisgram v. Marley Co., 169 F.3d 514, 523 (8th Cir.1999), aff’d, 528 U.S. 440 (2000) ...............6

West Plains, L.L.C. v. Retzlaff Grain Co., 870 F.3d 774, 789 (8th Cir. 2017) ................................9

Rules

FED. R. EVID. 702 .........................................................................................................................6,7




                                                                     iii
          Case 3:18-cv-00157-SDD-RLB                       Document 71            10/30/19 Page 4 of 23




Other Authorities

David L. Faigman et al., 5 Modern Scientific Evidence § 37:9 (2015-2016 ed.) ............................8

NFPA Fire Protection Handbook, Ch. 921 ............................................................................9,10,15

NFPA Fire Protection Handbook, Ch. 70 ......................................................................................15




                                                             iv
        Case 3:18-cv-00157-SDD-RLB            Document 71        10/30/19 Page 5 of 23




       Republic Fire and Casualty (“Republic”) as Subrogee of Dr. Monique Attuso (“Attuso”),

respectfully submits this Response in opposition to Defendant Omega Flex, Inc.’s Motion to

Exclude Certain Opinions and Testimony of Integrity Forensics and Engineering, LLC

(“Integrity”) and expert Charles Keller Colwell. (“Motion”). The opinions which Defendant seeks

to exclude in the Motion are based upon sufficient facts and are the product of reliable principles,

testing and methods. Further, the experts reliably applied these principles and methods to the facts

of this case in reaching the opinions Defendant now seeks to exclude. These opinions are relevant

and will be helpful to the jury. Consequently, the Motion must be denied.

                           I.      STATEMENT OF FACTS

       This action arises out of a fire which occurred at the residence owned by Monique

Attuso, located at 10437 Bank Street Extension, Clinton, Louisiana. On January 21, 2017, a fire

occurred destroying the residence and its contents. The fire was caused by a defective flexible

gas piping system installed at the home. The (flexible) corrugated stainless steel tubing (“CSST”)

was manufactured by Defendant Omega Flex.




       During a storm, in the early morning hours of January 21, 2017, the Attuso family heard

a ”huge“ lightning strike. They lost electrical power and saw sparks appear to fall from the roof

as they looked through the kitchen window. Exhibit 1 - Rodriguez deposition, pp. 20:12-24,

17:18-18:15 and 19:19-23. They found a small fire underneath the kitchen sink that was easily


                                                 1
        Case 3:18-cv-00157-SDD-RLB             Document 71        10/30/19 Page 6 of 23




extinguished with water. Id., pp. 22:11-23:13. Mr. Rodriguez, a resident of the Attuso home

searched the rest of the house, including closets and attic areas, and found no other evidence of

fire. Id., pp. 23:16- 24:17. Later, smoke was seen, and the house was on fire. Id., pp. 25:4-20.

       Christian Mulkey, fire investigator with M.A. Stringer and Associates, investigated the

fire loss that occurred on January 21, 2017. Mulkey determined that the fire originated in the

interstitial space in the area over the kitchen range, which is the void space between the ceiling of

the kitchen and the floor of the upstairs bonus room and bedroom. See, Exhibit 2 – Mulkey

Report; Exhibit 3 - Mulkey Deposition, pp. 61:23-62:9; 72:2-15 and 146:2-147:13.

       Charles Keller Colwell (“Colwell”) with Integrity investigated this fire with Mulkey. His

affidavit and the Integrity Report are attached as Exhibit 4. As stated in the Affidavit, Integrity’s

investigation supported the following conclusions:

•      At approximately 2:57 a.m. on January 21, 2017, lightning struck the Attuso home

       generating one arc hole in a section of 3/4” OmegaFlex TracPipe® corrugated stainless

       steel tubing (CSST). This section was routed within the interstitial space between the

       ceiling of the kitchen and the floor of an upstairs bonus room. This arc hole was located

       within the area where witnesses first noticed the fire. It is also within the area of origin as

       identified by Mr. Mulkey. Exhibit 5 - Colwell Deposition, pp. 25:10-26:18.




                                                  2
    Case 3:18-cv-00157-SDD-RLB             Document 71        10/30/19 Page 7 of 23




•   The fire in the Attuso home occurred when a lightning-induced arc hole was created in

    the CSST gas piping system. The propane fuel gas within the OmegaFlex TracPipe®

    CSST piping escaped and was ignited during the arc event. This resulted in a fuel-gas-fed

    fire. Ex. 4, ¶ 12; Ex. 5, pp. 124:22-125:20.

•   The arc event causing the hole occurred between the TracPipe® CSST and a nearby

    metallic vent duct for the kitchen range’s venthood system. This venthood unit was

    grounded via its electrical branch circuit. Ex. 4, ¶ 13; Ex. 5, pp. 27:6-9.

•   The identified arc hole is roughly elliptical in shape, about 1.10 by 1.95 mm in overall

    extent. The area of the hole is approximately 1.52 square millimeters. Our estimate of

    charge transfer, based on the Hagenguth equation and assuming the measured 0.012

    inches CSST wall thickness, is approximately 0.60 coulombs (a measure of electrical

    charge transfer). Ex. 4, ¶ 14.

•   The calculated 0.60 coulombs (Ex. 4, ¶ 14; Ex. 5, pp. 33:17-21) responsible for causing

    the hole in the yellow jacketed OmegaFlex TracPipe® installed in the Attuso home

    would not have caused a hole in OmegaFlex’s TracPipe® CounterStrike® product. Nor

    would 0.60 coulombs have been capable of perforating rigid black-iron pipe. Ex. 4, ¶ 14;

    Ex. 5, pp. 102:25-103:4.

•   Because of the arc hole, the OmegaFlex TracPipe® CSST used to distribute propane gas

    throughout the Attuso home failed to contain the fuel gas. Ex. 4, ¶ 15.

•   The gas piping system in the Attuso home was bonded to the electrical ground in

    accordance with the 2005 National Electrical Code via the equipment bonding

    connections at the gas-fired, tankless water heaters, which also meets the bonding

    requirement for gas piping as stated in the 2006 National Fuel Gas Code, and 2006


                                              3
    Case 3:18-cv-00157-SDD-RLB              Document 71       10/30/19 Page 8 of 23




    International Fuel Gas Code. At the time this home was constructed, these were

    published and recognized industry standards, though not formally adopted in East

    Feliciana Parish. Ex. 4, ¶ 22.

•   The “bonding” as described in Section 4.10 of the OmegaFlex Design and Installation

    Instructions was not a requirement of the 2005 National Electrical Code, the 2006

    National Fuel Gas Code, or the 2006 International Fuel Gas Code. Ex. 4, ¶ 23.

•   In high voltage testing, Integrity bonded CSST gas piping in the manner depicted and

    described in Section 4.10 of the OmegaFlex Design and Installation Instructions.

    Integrity subjected this CSST to electrical impulse currents at voltages below that of a

    typical lightning strike. Ex. 5., pp. 94:11-23. The physical testing demonstrated that an

    arc can still occur between the CSST gas piping and another grounded conductive

    component. The described arc event can result in an arc hole from which the fuel gas can

    escape from the CSST gas piping. Ex. 4, ¶ 28.

•   The characteristics of the arc hole observed in the OmegaFlex TracPipe® CSST gas

    piping recovered from the Attuso home are substantially similar to those created during

    physical testing in our high-voltage laboratory. Ex. 4, ¶ 30.

•   The fire in the Attuso home was not the result of a malfunction or failure of the electrical

    service, any electrical branch circuit, or any electrical appliance. Ex. 4, ¶¶ 18, 19.

•   Other potential electrical ignition sources within the area of origin as identified by Mr.

    Mulkey were considered. All other potential electrical ignition sources, except the

    lightning-induced arc hole in the OmegaFlex TracPipe® CSST gas piping, can be

    eliminated as a probable electrical cause of this fire. Ex. 4, ¶ 18.




                                              4
        Case 3:18-cv-00157-SDD-RLB              Document 71        10/30/19 Page 9 of 23




•      Physical testing in Integrity’s high voltage laboratory has proven that leaking fuel gas

       from an arc hole in CSST can, and frequently will, be ignited resulting in a sustained

       flame. This ignition occurs during the arc event. The arc event consists of the electrical

       discharge, the melted stainless steel, and the burning yellow jacket. Ex. 4, ¶ 21.

       Elizabeth C. Buc, PhD, PE, Materials Engineer, investigated this fire. Her report is

attached as Exhibit 6, and Dr. Buc’s Deposition is attached as Exhibit 7. She concluded as

follows:

       1)      The cause and the likely ignition source of the Attuso fire was the lightning

induced penetration and melting of the thin wall corrugated stainless steel tubing above the

kitchen ceiling. The Tracpipe CSST arced to the nearby sheet steel vent. The temperature of the

molten stainless steel is sufficient to ignite the escaping gas. Ex. 7, p.9:9-14.

       2)      Omega Flex Tracpipe CSST is unreasonably dangerous and defective as designed

due to the thin wall construction making it more susceptible to catastrophic damage from direct

and indirect lightning strike releasing gas into structures increasing the risk of fire. Ex. 6.

       The Attuso’s home was completed in 2008. Neither prior to nor after the fire, did Attuso

ever receive any warnings or communications, written or otherwise, from Omega Flex, Inc. or

anyone else regarding the installation of CSST in her home or the risks associated with its use

including fires due to lightning strikes. Exhibit 8 – Attuso Affidavit.

       Based upon numerous investigations, lawsuits and admissions by Omega Flex, CSST will

fail catastrophically from the high voltage discharge of electricity produced by a direct lightning

strike to a home due to its thin-walled construction and dielectric outer jacket. Omega Flex

alleges that Plaintiff’s experts, Integrity, should be excluded regarding their opinions and testing

proving that the fire would still occur despite bonding according to the December 2005 TracPipe



                                                   5
       Case 3:18-cv-00157-SDD-RLB               Document 71           10/30/19 Page 10 of 23




Flexible Gas Piping Design Guide & Installation Instructions ("D&I Guide"), that the requirements

in the guide are not required by the National Electric Code, and they are confusing and inadequate.

Omega Flex’s Motion should be denied because the CSST can and does fail even when properly

bonded, based upon sound scientific principles and testing by Integrity. Moreover, the CSST was

properly bonded and grounded in accordance with the applicable codes and industry standards; yet

it still failed and caused the fire that destroyed the Attuso home.

                II.     LEGAL STANDARD FOR EXPERT TESTIMONY

        Federal Rule of Evidence 702 governs the admissibility of expert testimony. Expert

testimony is admissible if (1) the expert is qualified, (2) the evidence is relevant to the suit, and

(3) the evidence is reliable. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589

(1993). Rule 702 reflects an attempt to liberalize the rules governing the admission of expert

testimony. Weisgram v. Marley Co., 169 F.3d 514, 523 (8th Cir.1999), aff’d, 528 U.S. 440

(2000). In Daubert, the Supreme Court provided the analytical framework for determining

whether expert testimony is admissible under Rule 702. Rule 702 charges trial courts to act as

"gate-keepers," making a "preliminary assessment of whether the reasoning or methodology

underlying the testimony is scientifically valid and of whether that reasoning or methodology

properly can be applied to the facts in issue." Daubert, 509 U.S. at 592-93. The Supreme Court

offered an illustrative, but not an exhaustive, list of factors that district courts may use in

evaluating the reliability of expert testimony. These factors include whether the expert's theory or

technique: (1) can be or has been tested; (2) has been subjected to peer review and publication;

(3) has a known or potential rate of error or standards controlling its operation; and (4) is

generally accepted in the relevant scientific community. Id. at 593-94; see also Moore v. Ashland

Chem., Inc., 151 F.3d 269, 275 (5th Cir. 1998). In Kumho Tire Co. v. Carmichael, 526 U.S. 137,



                                                   6
          Case 3:18-cv-00157-SDD-RLB           Document 71       10/30/19 Page 11 of 23




143 L. Ed. 2d 238, 119 S. Ct. 1167 (1999), the Supreme Court emphasized that the Daubert

analysis is a "flexible" one, and that "the factors identified may or may not be pertinent in

assessing reliability, depending on the nature of the issue, the expert's particular expertise,

and the subject of his testimony." Id. at 150. The district court's responsibility is "to make certain

that an expert, whether basing testimony upon professional studies or personal experience,

employs in the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field." Id. at 152. In Kumho Tire, the Court explained that an expert might

draw a conclusion from a set of observations based on extensive and specialized experience. Id.

at 156.

          Accordingly, this circuit has upheld the admission of expert testimony where it was based

on the expert's specialized knowledge, training, experience, and first-hand observation while

supported by solid evidence in the scientific community. See Skidmore v. Precision Printing &

Packaging, Inc., 188 F.3d 606, 618 (5th Cir. 1999). (holding that the district court properly

admitted testimony of a psychiatrist who diagnosed plaintiff because the psychiatrist "testified to

his experience, to the criteria by which he diagnosed [the plaintiff], and to the standard methods

of diagnosis in his field"); St. Martin v. Mobil Exploration & Producing U.S. Inc., 224 F.3d 402,

406-07 (5th Cir. 2000) (holding that ecologist's first-hand observation of flooded marsh at issue

combined with his expertise in marshland ecology were sufficiently reliable bases of his opinion

on causation under Daubert to admit the testimony). A single test might constitute "sufficient

facts or data" under Rule 702 where repeated tests are unavailable or impracticable because of

prohibitive expense or other reasons. Garcia v. BRK Brands, Inc., 266 F. Supp. 2d 566, 576

(Tex. S.D. 2003).




                                                  7
       Case 3:18-cv-00157-SDD-RLB              Document 71       10/30/19 Page 12 of 23




        In determining whether an expert's methodology is sufficiently reliable, the Court

analyzes whether the expert's methodology can be controlled by standards, and whether the

theory or methodology is generally accepted within the scientific community. 509 U.S. at 594.

Courts largely agree that the peer-reviewed NFPA 921 embodies the standards of the field of fire

investigation and causation. David L. Faigman et al., 5 Modern Scientific Evidence § 37:9 (2015-

2016 ed.); see also Johnson v. Samsung Elecs. Am., Inc., 277 F.R.D. 161, 165-66 (E.D. La.

2011); Travelers Prop. & Cas. Corp. v. GE, 150 F. Supp. 2d 360, 366 (D. Conn. 2001) (noting

that NFPA 921 is "a peer reviewed and generally accepted standard in the fire investigation

community"). The NFPA 921 explains that in order to apply the Scientific Method to fire

investigation, the investigator must follow seven steps: (1) identify the problem; (2) define the

problem; (3) collect data; (4) analyze the data; (5) develop a hypothesis; (6) test the hypothesis;

and (7) select a final hypothesis. A hypothesis can be tested "physically by conducting

experiments, analytically by applying accepted scientific principles, or by referring to scientific

research . . ." Id. According to NFPA 921, for a fire to start from an electrical source, the

electrical wiring, equipment, or component must have been energized, and this energy must

produce sufficient heat and temperature to ignite nearby combustible material. Id. at 107. NFPA

921 states that if a fire is caused by electricity, the source of heat, the temperature generated, the

first ignited fuel, and the path of transfer from the heat source and the ignited fuel must be

calculated or identified. Id.

        The Court in Daubert noted that its role as a gatekeeper does not replace the traditional

adversary system or the jury. See Daubert , 509 U.S. at 596. As the Court noted, "[v]igorous

cross-examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible evidence." Id.



                                                  8
         Case 3:18-cv-00157-SDD-RLB                 Document 71          10/30/19 Page 13 of 23




(citing ). The Fifth Circuit has added that, in determining the admissibility of expert testimony, a

district court must defer to "'the jury's role as the proper arbiter of disputes between conflicting

opinions. As a general rule, questions relating to the bases and sources of an expert's opinion

affect the weight to be assigned that opinion rather than its admissibility and should be left for

the jury's consideration.'" United States v. 14.38 Acres of Land, 80 F.3d 1074, 1077 (5th Cir.

1996) (quoting Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir. 1987). See, e.g.,

Newport Ltd. v. Sears, Roebuck & Co., 6 F.3d 1058, 1069 (5th Cir. 1993) ("It ordinarily is the

province of the jury to gauge the expert witness[']s credibility and the reliability of his data.").

“Only if an expert’s opinion is so fundamentally unsupported that it can offer no assistance to the

jury must such testimony be excluded.” West Plains, L.L.C. v. Retzlaff Grain Co., 870 F.3d 774,

789 (8th Cir. 2017) (quoting Katzenmeier v. Blackpowder PRODS., 628 F.3d 948, 952 (8th Cir.

2010).

     III.    LEGAL ARGUMENT: THE OPINIONS OF THE INTEGRITY EXPERTS
             ARE BASED ON RELIABLE METHODOLOGY AND ARE ADMISSIBLE.

1.       The Fire at the Attuso House would have occurred even if the CSST had been
         directly bonded.

         As noted in the Motion, Defendant contends that the Integrity Experts should be prohibited

from rendering the challenged opinions because they are unsupported by reliable methodology, and

that expert Colwell is not qualified to render an opinion on applicable standards regarding bonding

and the confusion created by the Omega Flex instructions. This contention is without merit.1

During their investigation of the fire, the Integrity Experts followed the reliable and widely

accepted principles and methods described in NFPA 921 (Exhibit 4, Colwell Affidavit

Paragraph 34). Specifically, in developing all of their opinions, including all of the opinions

1
 Omega Flex has previously filed a motion and challenged the qualifications and the methodology and testing of the
Integrity experts in State Farm Fire and Casualty v. Omega Flex, United States District Court Eastern District of
Arkansas, civil action 4:16-cv-00387-JLH. The Motion was denied.

                                                        9
       Case 3:18-cv-00157-SDD-RLB             Document 71       10/30/19 Page 14 of 23




challenged by Defendant in the Motion, the Integrity Experts applied the scientific method

described in NFPA 921. The challenged opinions of the Integrity Experts are based on the data

collected, the data analyzed, the developing and testing of hypotheses using inductive and

deductive reasoning, physical testing, and the experience and observations of the Integrity

Experts. (Exhibit 4, Colwell Affidavit and Integrity Report) (Exhibit 13, Affidavit of Derek

Geer, ¶27).

       There is no dispute that the Attuso home suffered a direct lightning strike. Republic has

disclosed and presented for deposition five experts in this matter to opine as to the area of origin

and cause of the fire at the Attuso residence. Through their investigation, Plaintiff’s experts

determined that the cause and the likely ignition source of the Attuso fire was the lightning

induced penetration and melting of the thin wall corrugated stainless steel tubing above the

kitchen ceiling. Exhibit 3 - Mulkey Deposition, pp. 150:10-151:14. The Tracpipe CSST arced to

the nearby HVAC vent. The temperature of the molten stainless steel was sufficient to ignite the

escaping gas. Id., pp. 145:25-146:21. There were no electrical or other type of potential ignition

source found within the identified area of fire origin during the removal of the debris and

processing of the fire scene. Exhibit 2 - Mulkey Report; Exhibit 3 - Mulkey Deposition, pp.

62:14-63:9; 154:11-15 and 158:7-23.

       The parties agree that an electrical arcing event formed the melting hole found post-fire in

the TracPipe CSST supply line at the Attuso residence. According to Defendant’s expert, Harri

Kytomaa, “[o]ne hole was found in the TracPipe CSST supply line near the branch to the kitchen

stovetop. The hole was formed from electrical arcing between the CSST and the metal vent pipe

for the stovetop exhaust hood. The source of the electrical energy was lightning.” Exhibit 9 -

Exponent Kytomaa Report, at ¶6. The parties disagree as to whether the hole in the CSST caused



                                                10
        Case 3:18-cv-00157-SDD-RLB            Document 71       10/30/19 Page 15 of 23




the fire.

        In the Motion, the Defendants challenge the testing of Integrity relating to the

susceptibility of bonded CSST arguing that by pinpricking the CSST and the opposing cable,

Integrity created a pathway that encouraged an arcing event which did not exist at the Attuso

home. In high voltage testing, Integrity bonded/grounded CSST gas piping in the manner

depicted and described in Section 4.10 of the OmegaFlex (DEI Guide). They subjected this

CSST to electrical impulse currents at voltages well below that of a typical lightning strike. The

physical testing demonstrated that an arc can still occur between the CSST gas piping and

another grounded conductive component. The described arc event resulted in an arc hole that

would allow fuel gas to escape the CSST gas piping. (Exhibit 4, Colwell Affidavit, Paragraph

28). Laboratory testing of CSST piping has traditionally utilized a pinprick to breach the piping's

insulative outer jacket to compensate for using test voltages lower than the voltage present in a

lightning strike. In prior testing performed in 2003 by OmegaFlex, Inc. at Lightning

Technologies, Inc. (Report #LT-03-2161 - Dated 9 July 2003 - Revised 5 September 2003), the

following statement is made in the Abstract section of this report:

        "The simulated lightning testing included preparing the sample by breaching the
        jacket only. Based on the field failures reviewed by OmegaFlex, the jacket
        can easily and is usually breached during installation; although for the
        testing, the breach was required to assist in the discharge. The sample
        preparation included pinprick puncturing the conventional jacket on the test
        sample at the discharge location. The TracPipe and Gastite standard
        nonconductive jacket material could sustain a maximum 0.12 coulomb
        discharge without a puncture of the stainless steel tubing."

(Exhibit 4, Colwell Affidavit, Paragraph 29).

        The Integrity testing produced for the Attuso investigation is real world testing that is

substantially similar to the known facts gathered from first-hand knowledge of the installation at

the Attuso home. The bonding test procedure was also developed based on Mr. Colwell’s


                                                11
       Case 3:18-cv-00157-SDD-RLB             Document 71          10/30/19 Page 16 of 23




extensive experience in investigating CSST-related fires over the past 14 years. The physical

testing was specifically designed to incorporate a wide range of variables observed during field

investigations through the years. (Exhibit 4, Colwell Affidavit, Paragraph 30). The testing

performed by Integrity demonstrates that bonding TracPipe CSST in accordance with the D&I

Guide does not always prevent electrical arcing from creating a perforation in the CSST. In

testing, Integrity found that not only would arcing occur between the bonded CSST and the

crossing over equipment ground conductor, but the arc event was also capable of producing

perforations in the gas piping. These perforations occurred at numerous distances along the

length of gas piping, with the nearest being as close as ten feet from the bonding clamp

connection. The characteristics of the holes created in the testing are consistent with hole in the

Attuso CSST, as well as holes in the many other CCST-related fire losses Integrity has

investigated. (Exhibit 10, Spruiell Affidavit, Paragraphs 8, 9).

       It is surprising that Defendant would contend that these factors make the Integrity Experts’

testing unreliable, as testing relied on by Defendant’s had the similar limitations. Specifically,

Defendant’s expert, Kytomaa, testified in another case to having pinpricked the jacket on CSST

that was the subject of his testing. (Exhibit 14, Kytomaa Dep. 150:2-5; 165:18-167:5). As Dr.

Kytomaa explained, the jacket on the CSST is pinpricked to provide a localized decrease in the

dielectric strength of the jacket so that testing on CSST can be conducted at lower voltages than

would be generated by a lightning strike. (Exhibit 14, Kytomaa Dep. 166:3-22). As stated by the

Eighth Circuit Court of Appeals, “[w]hen a litigant clearly believes a certain methodology is

acceptable as shown by his or her own expert’s reliance on that methodology, it is disingenuous to

challenge an opponent’s use of that methodology.” Shuck v. CNH Am., LLC, 498 F.3d 868, 874

(8th Cir. 2007). Even OmegaFlex’s own representatives state that it is “usually breached during



                                                12
       Case 3:18-cv-00157-SDD-RLB               Document 71    10/30/19 Page 17 of 23




installation.” (see Attachment K - LTI Report #LT-03-2161). Utilization of the pinprick has been,

and still is, an acceptable test procedure based on OmegaFlex’s own findings. In fact, by

attachment of the representative “direct bond” wire to the CSST system, Integrity physically

tested the theory stated in the Kytomma Affidavit paragraph 7, that the “goal of direct bonding of

CSST is to prevent an electrical arcing event from melting a hole in the CSST.” Integrity testing

on “direct bonded” CSST, performed at numerous locations on the CSST and with varying

opposing conductor lengths/resistances, indeed proves that the Omega Flex’s goals were not

accomplished, and its claims regarding bonding are false.         (Exhibit 4, Colwell Affidavit,

paragraph 32). This opinion is also mirrored in a position statement issued by the International

Association of Fire Chiefs.    IAFC states that efforts to reduce the likelihood of leaks by

introducing bonding requirements in 2009 have not significantly reduced the occurrence of fires.

(Exhibit 4, Colwell Affidavit, paragraph 33).

       As demonstrated above, the Integrity Experts were able to employ a reliable and

scientifically accepted methodology to reach their opinions. The trial court’s role is not to

determine whether an expert’s opinion is correct, and the appropriate means of attacking the

conclusion of an expert is through cross-examination and presentation of the evidence, not

through a motion to exclude. See Daubert, 509 U.S. at 596. Defendant alleges that the Integrity

testing is inadmissible because the test conditions do not mirror the conditions that were present

at the Attuso home on the day of the fire. The standard does not require a laboratory test that

exactly replicates real life conditions, which involves lightning impacting a home and a fire

caused by the ignition of fugitive gases. Expert opinions based on evidence gathered through

testing is admissible even though the test conditions do not replicate the actual conditions.

“Admissibility . . . does not depend on perfect identity between actual and experimental



                                                 13
       Case 3:18-cv-00157-SDD-RLB              Document 71       10/30/19 Page 18 of 23




conditions. Ordinarily, dissimilarities affect the weight of the evidence, not its admissibility.”

Patterson v. F.W. Woolworth Co., 786 F.2d 874, 880 (8th Cir. 1986); see also Champeau v.

Fruehauf Corp., 814 F.2d 1271, 1278 (8th Cir. 1987) (holding that the trial court did not abuse its

discretion in admitting evidence where there were “[s]ome similarities in conditions [that] existed

between the experiment and the accident, but the conditions were far from identical”) (emphasis

added). Further, testing does not need to be performed in circumstances similar to the actual

conditions at issue in order to be admissible when the testing does not purport to be a recreation

of the actual conditions and is used to demonstrate general scientific principles that are being

applied by an expert. Champeau, 814 F.2d at 1278.

   2. The CSST was properly bonded and grounded in accordance with applicable codes
      and industry standards, and the Omega Flex instructions are confusing.

       In its Motion, Defendant moves to exclude certain opinions and testimony of Mr. Colwell

claiming that he is not qualified to render the opinions concerning bonding of the CSST and that

the Omega Flex instructions are confusing. As a defense to Plaintiff’s claims, Omega Flex has

asserted that this loss would not have occurred had the contractor(s) responsible for the installation

of the CSST in the Attuso residence bonded and grounded the CSST in compliance with the

December 2005 or January 2005 D&I Guide. Defendant bases this contention, in part, on the

opinions of its expert, Kytomaa. Kytomaa was recently excluded from offering testimony regarding

bonding and the failure of the installer to bond according to the manufacturer’s guide in a Florida

case (See Exhibit 15, Order).

       With respect to Mr. Colwell’s qualifications, he is a licensed master electrician and a

practicing electrical contractor in Texas, successfully passed the Journeyman Electrician exam in

August 1999, and the Master Electrician exam in June 2002 in which the primary subject for

electrician testing is to demonstrate competency in interpretation and application of the National


                                                 14
       Case 3:18-cv-00157-SDD-RLB             Document 71        10/30/19 Page 19 of 23



Electrical Code (NFPA 70). (Exhibit 4, Colwell Affidavit, paragraph 2). Since 2001, he has been

working as an Industry Expert as defined in Section 15.5 of NFPA 921: Guide for Fire and

Explosion Investigations (2017), and provided technical assistance to fire investigators, which

often requires knowledge of the National Electrical Code, among other construction standards, as

well as interpretation of those codes and standards. (Id. at paragraph 3). In February 2009, he

became a "Qualified Gastite Installer". Gastite is a type of CSST product, very similar to the

TracPipe CSST product manufactured by OmegaFlex which was installed in the Attuso home. (Id. at

paragraph 5). From 2005 to present, he has investigated over 200 fires involving CSST. All of

these fires involving CSST have key similarities to the fire that occurred at the Attuso home.

They all occurred after a lightning strike to the structure, or nearby. They all resulted in at least

one lightning-induced arc hole in the thin wall of the CSST gas piping. This arc hole allowed the

fuel gas to escape, which was ignited, resulting in a fuel gas-fed fire. (Id. at paragraph 6). At

Integrity, Colwell has been directly involved with many physical tests of CSST gas piping, and

directly involved in lightning testing performed at NTS in Pittsfield, Massachusetts (formerly

Lightning Technologies, Inc). He has presented at fire investigation seminars and annual

conferences in Louisiana, Arkansas, Oklahoma, and Texas. In 2018, he presented on the topic of

CSST at the National Association of State Fire Marshals conference and has presented twice on

CSST gas piping systems for the Texas Professional Real Estate Inspectors Association. He

participated in writing two published papers on the topic of CSST failures from lightning and

roofing fasteners. (Id. at paragraph 7). (See attachment C, Colwell CV, Exhibit 4). Clearly,

Colwell is more than qualified to render opinions regarding the installation of the CSST and

governing codes. As a practicing electrician, he is also qualified to render opinions regarding

the confusion created by the Omega Flex instructions as compared to the code and industry

requirements when a CSST is installed.


                                                 15
       Case 3:18-cv-00157-SDD-RLB            Document 71       10/30/19 Page 20 of 23




       Mr. Colwell has concluded that the grounding/bonding of the gas system in the Attuso

residence, per the NEC, was properly accomplished by the grounding through the two water

heaters. Exhibit 4 - Colwell Affidavit at Ex. 4, ¶ 20. The instructions in the Omega Flex D&I

Guide regarding the use of a bonding clamp and so called “direct bonding” is confusing and can

be read in two ways. One way to interpret the D&I Guide is to read it to mean that the use of the

direct bonding scheme must be followed. A second way to interpret the D&I Guide it to read it to

mean that the requirements of the NEC must be met, and that the use of direct bonding is just one

way of achieving bonding per the NEC, and that if this method is chosen the clamp should not be

attached to the corrugated services. Colwell’s understanding is the latter, and that compliance

with the NEC is what is required. Id. at ¶ 22-25. Further, in describing the confusion created by

the language of the Omega Flex D&I Guide, Mr. Colwell points out that the NEC doesn’t require

direct bonding. Id. at ¶ 25. The D&I Guide gives deference to the NEC, and then the NEC Code

describes how to bond. The confusion created by Omega Flex is that the installer can do the so-

called direct bond or he can bond per the NEC, and either one is acceptable. Id. at ¶¶ 25-28.

       As an electrician, who would install the CSST, Mr. Colwell’s understanding that Figure 4-

21 of the D&I Guide, which illustrates a method of bonding CSST, was trying to show what

Omega Flex thought were the requirements of the National Electric Code. Id. Mr. Colwell

believes that by including Figure 4-21 in the D&I Guide, Omega Flex was trying to suggest

bonding is an acceptable means of protecting against lightning, which, per the National Electric

Code, it is not. Id. Mr. Colwell is critical of the manner in which Omega Flex has attempted to

instruct installers as to the proper methodology for bonding its CSST. Id. Considering his

training, education and experience as an electrician, and having personally installed bonding and

grounding systems on numerous buildings and systems, if Mr. Colwell is confused by the



                                                16
       Case 3:18-cv-00157-SDD-RLB              Document 71    10/30/19 Page 21 of 23




instructions related to bonding and grounding in the Omega Flex D&I Guide, it is likely that the

same instructions will be confusing to an electrical contractor attempting to follow those same

instructions. The trier of fact can consider the testimony of an expert regarding his own

understanding and perception of instructions. This testimony does not constitute an expert

assessment, and it is related to matters within the scope of his personal knowledge. See Stahl v.

Novartis Pharms. Corp., 283 F.3d 254, 265 (5th Cir. 2002), cert. denied, 537 U.S. 824, 123 S.

Ct. 111, 154 L. Ed. 2d 34 (U.S. 2002).

       Prior to 2007, Omega Flex had not performed any testing to validate bonding and

grounding as an effective means of protecting TracPipe yellow jacketed CSST from damage due

to lightning. In fact, the Director of Codes and Standards for Omega Flex, has admitted that the

addition of a six-gauge bonding and grounding conductor, independent bonding clamp, to

Omega Flex TracPipe CSST will not eliminate all dangers from lightning. Exhibit 11 - Torbin

Deposition, pp. 95:1-7. Ultimately, Mr. Torbin admitted that bonding and grounding is not

always an effective means of protecting yellow jacketed CSST from lighting, as it does not

prevent all lightning house fires. Id., pp. 96:25-97:7. Specifically, with regard to the December

2005 D&I Guide that was applicable to the installation of the CSST in the Attuso residence, Mr.

Torbin testified that the D&I Guide does not provide any warnings with regard to the fact that

CSST can be bonded and grounded and still have arc damage due to lightning and proximity to

other metallic systems. Id., pp. 82:18-83:9.

       In fact, testing conducted by Integrity has concluded that bonding and grounding is not an

effective means of protecting TracPipe CSST from lightning induced damage. Exhibit 12 -

Spruiell Affidavit. The results of the testing performed by Integrity demonstrates that bonding

TracPipe CSST in accordance with the D&I Guide does not always prevent electrical arcing



                                                17
       Case 3:18-cv-00157-SDD-RLB             Document 71       10/30/19 Page 22 of 23




from creating a perforation in the CSST. Exhibit 13, Geer Affidavit, ¶25-26. Through the

Integrity testing they found that not only would arcing occur between the bonded CSST and the

crossing over equipment ground conductor, but the arc event was also capable of producing

perforations in the gas piping. These perforations occurred at numerous distances along the

length of gas piping, with the nearest being as close as ten feet from the bonding clamp

connection. The characteristics of the holes created in the testing are consistent with hole in the

Attuso home, as well as holes in the many other CCST-related fire losses Integrity has

investigated. Exhibit 12, ¶¶ 8-9. It is clearly a question of fact whether bonding and grounding

is an effective means of protecting CSST from damage due to lightning, and whether bonding

would have made a difference in this case. The experts of the parties disagree. A disagreement

among experts is not grounds for excluding an expert.

                                CONCLUSION AND PRAYER

       Defendant seeks to have the aforementioned opinions of the Integrity Experts excluded

because, according to Defendant, the opinions are not reliable. Whether an expert’s opinion is

sufficiently reliable to be admissible is determined by assessing whether the reasoning or

methodology underlying the testimony is scientifically valid. Daubert, 509 U.S. at 594-95. As

demonstrated above and the evidence attached hereto, the opinions of the Integrity Experts are

based on scientifically and widely accepted methodologies. Consequently, such opinions are

reliable and admissible. Further, there can be no doubt that the opinions of the Integrity Experts

will greatly assist the jury in understanding the complex issues that are in dispute in this matter.

Accordingly, there is no basis for striking any of the Integrity Experts’ opinions, and the relief

requested in the Motion must be denied.




                                                18
       Case 3:18-cv-00157-SDD-RLB           Document 71    10/30/19 Page 23 of 23




                                                   Respectfully Submitted By:
                                                   Hannah, Colvin & Pipes, LLP
                                                   10626 Timberlake Drive
                                                   Baton Rouge, LA 70810
                                                   Telephone (225) 766-8240
                                                   Facsimile (225) 766-5546
                                                   Email: wrpipes@hcpllp.com
                                                          baydell@hcpllp.com

                                                   ______/s/ W. Ransom Pipes________
                                                   W. Ransom Pipes (Bar No. 17748)
                                                   Blaine T. Aydell (Bar No. 34430)




                               CERTIFICATE OF SERVICE

       I hereby certify that I have this date forwarded a copy of the above and foregoing

pleading to all counsel of record by depositing same in the U.S. Mail, postage-prepaid, and

properly addressed on this 15th day of October, 2019.



                            ______/s/ W. Ransom Pipes________
                                      W. Ransom Pipes




                                              19
